Order

PER CURIAM:
Premium Financing Specialists (PFS) filed a petition in tort against Michelle Lee Blankenship to recover damages for a loan made by PFS to Ms. Blankenship. PFS served Ms. Blankenship with interrogatories, which she failed to answer, despite several requests. PFS filed a motion for enforcement of discovery with sanctions, and the trial court entered a default judgment against Ms. Blankenship. The trial court denied her motion to set aside the default judgment.
A written opinion reciting the detailed facts and restating the principles of law would have no precedential value, therefore, as set forth in the memorandum provided to the parties, we affirm the judgment of the trial court. Rule 84.16(b).